COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Richmond, Virginia


RYLAND THOMAS MUSE
                                                              MEMORANDUM OPINION* BY
v.     Record No. 1556-03-2                                  JUDGE ROBERT J. HUMPHREYS
                                                                    JUNE 22, 2004
COMMONWEALTH OF VIRGINIA


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                Bradley B. Cavedo, Judge

                 Gregory W. Franklin, Senior Appellate Defender (Office of the
                 Public Defender, on briefs), for appellant.

                 Paul C. Galanides, Assistant Attorney General (Jerry W. Kilgore,
                 Attorney General, on brief), for appellee.


       Ryland T. Muse appeals from his bench trial conviction for possession of cocaine with

intent to distribute, in violation of Code § 18.2-248. Muse contends the trial court should have

suppressed the cocaine found following a weapons pat down because the pat down was

unreasonable under the circumstances. Muse further contends the evidence was insufficient to

prove he possessed the cocaine with intent to distribute it. For the reasons that follow, we affirm

Muse’s conviction.

       On appeal of the denial of a motion to suppress, we consider the evidence adduced at

both the suppression hearing and the trial, DePriest v. Commonwealth, 4 Va. App. 577, 583, 359
S.E.2d 540, 542-43 (1987), and we view it in the light most favorable to the Commonwealth,

Commonwealth v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991). “[W]e are

bound by the trial court’s findings of historical fact unless ‘plainly wrong’ or without evidence to

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
support them.” McGee v. Commonwealth, 25 Va. App. 193, 198, 487 S.E.2d 259, 261 (1997)

(en banc). However, we review de novo the trial court’s application of legal standards such as

reasonable suspicion to the particular facts of the case. Ornelas v. United States, 517 U.S. 690,

699 (1996).

        As the trial court found here, no seizure occurred when Officer Davenport initially

approached Muse on the public street. See Payne v. Commonwealth, 14 Va. App. 86, 88, 414
S.E.2d 869, 869-70 (1992) (discussing three types of encounters with the police: consensual,

investigatory, and arrest); see also Walker v. Commonwealth, 42 Va. App. 782, 595 S.E.2d 30

(2004). However, when Officer Davenport frisked Muse, or “patted” him down, the encounter

took the form of a seizure. At that point, a reasonable person would not have believed he could

ignore the officer’s requests and walk away. Toliver v. Commonwealth, 23 Va. App. 34, 36, 473
S.E.2d 722, 724 (1996) (“While being frisked, no reasonable person would feel free to walk

away.”).

        Nevertheless, we find that Officer Davenport possessed the requisite reasonable suspicion

to briefly detain Muse and investigate the circumstances. We further find that Officer Davenport

possessed a reasonable suspicion that Muse was armed and dangerous. See Terry v. Ohio, 392
U.S. 1, 32-33 (1968) (Harlan, J., concurring) (“[P]olicemen have no more right to ‘pat down’ the

outer clothing of passers-by, or persons to whom they address casual questions, than does any

other citizen. . . . [I]f the frisk is justified in order to protect the officer during an encounter with

a citizen, the officer must first have constitutional grounds to insist on an encounter, to make a

forcible stop.”); United States v. Burton, 228 F.3d 524, 528 (4th Cir. 2000) (“Once an officer has

a basis to make a lawful investigatory stop, he may protect himself during that stop by

conducting a search for weapons if he ‘has reason to believe that the suspect is armed and

dangerous.’” (quoting Adams v. Williams, 407 U.S. 143, 146 (1972))).

                                                   -2-
       First, “[t]o conduct an investigatory stop, a police officer must have reasonable,

articulable suspicion that a specific individual is engaged in criminal activity.” Walker, 42
Va. App. at 790, 595 S.E.2d at 34. “‘To determine whether a police officer had a particularized

and objective basis for suspecting that the person stopped may be involved in criminal activity, a

court must consider the totality of the circumstances.’” Id. (quoting Whitfield v.

Commonwealth, 265 Va. 358, 361, 576 S.E.2d 463, 465 (2003)). Actual proof that “criminal

activity is afoot is not necessary” — the investigating officer need only have reason to believe

that such criminal activity “may be afoot.” Harmon v. Commonwealth, 15 Va. App. 440, 444,

425 S.E.2d 77, 79 (1992); see also United States v. Arvizu, 534 U.S. 266, 273 (2002). Though

an officer’s reliance on a mere hunch cannot justify a stop, United States v. Sokolow, 490 U.S. 1,

7 (1989), “the likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying a preponderance of the evidence standard.”

Arvizu, 534 U.S. at 274. “‘Circumstances we have recognized as relevant [to this

determination] . . . include characteristics of the area surrounding the stop, the time of the stop,

the specific conduct of the suspect individual, the character of the offense under suspicion, and

the unique perspective of a police officer trained and experienced in the detection of crime.’”

Walker, 42 Va. App. at 791, 595 S.E.2d at 34 (quoting Christian v. Commonwealth, 33 Va. App.
704, 714, 536 S.E.2d 477, 482 (2000) (en banc)). For instance,

               [i]n United States v. Mayo, [381 F.3d 802 (4th Cir. 2004)], the
               Fourth Circuit overturned the district court’s grant of a motion to
               suppress evidence that the police found while conducting a Terry
               stop and pat down. The court found the police had reasonable
               suspicion to stop Mayo, based on the totality of the circumstances.
               Those circumstances included 1) the encounter occurred in a
               high-crime area, 2) Mayo’s hand movements suggested he was
               engaged in an illegal activity [(possessing a concealed weapon
               without a permit)], 3) Mayo attempted to avoid police scrutiny, and




                                                 -3-
                4) Mayo behaved nervously when approached by the police. Id. at
                [807-08].

Walker, 42 Va. App. at 791, 595 S.E.2d at 34-35.

       Here, Officer Donald Davenport, of the Richmond Police Department, first observed the

car Muse was in driving in an area of Richmond known as “the most productive open-air [drug]

market . . . in first precinct.” The driver of the car was driving “rather slowly,” “probably 10

miles per hour or less.” Muse was in the backseat.

       Officer Davenport followed behind the car as the driver twice “ma[de] a big circle in that

area” and twice “pulled over.”1 The second time the car pulled over, Muse got out of the car and

began walking on the sidewalk, in the direction of Officer Davenport’s patrol car. At that point,

Officer Davenport leaned outside of his patrol car and asked Muse if he could talk with him.

Muse replied, “yeah,” and Officer Davenport asked him his name. Muse appeared “unusually

nervous” and after some hesitation, said that his name was Earnest Woodley.2 When Officer

Davenport asked Muse “what he was doing in the area,” Muse replied that he was “going to

visit” “Earnest.” Muse appeared “confused” and gave Officer Davenport several birth dates that




       1
          We disagree with the interpretation of the record footnoted in the dissent. In our view
and considering the evidence in the light most favorable to the Commonwealth as the party
prevailing below as we must, we conclude that the record demonstrates that the car circled the
block more than once. Indeed, in addition to the nature of the area (“the most productive
open-air [drug] market”) and the fact that the car was traveling slowly, Officer Davenport
testified “the reason that [he] had contact” was because he “noticed the [car] traveling in a
circle.” After he observed the car “pull[] over at one point in time, stop[], and enter[] the flow of
traffic again,” he became suspicious so he “continued behind the [car].” The car then “traveled
around in a circle and then pulled over again.” Officer Davenport testified that “[after] he picked
[Muse] up” they made the circle around the block “probably one time.” Thus, in our view and
considering the evidence based on the standard of review articulated above, the record clearly
reflects that the car Muse was in was already “circling” the “area” when Officer Davenport first
observed him. After Officer Davenport began to follow the car (just before the initial stop), the
car made “probably one” full circle, before stopping at the same “spot” it had stopped at before.
       2
           After arresting Muse, police determined that his name was actually Ryland Muse.
                                                -4-
were inconsistent with the age he provided Officer Davenport. Muse “bec[ame] more nervous

during [the] entire conversation,” “looking around from left to right,” and “shifting” his feet.

       At that time, Officer Davenport asked Muse to point to the “house [he] was going to.”

Muse did so, and Officer Davenport sent another officer “to check and see if anybody was

there.” When the other officer returned, he told Davenport, “[N]o, nobody there knows him.”

       Officer Davenport then observed “a rather distinct bulge on the left side of [the] Army

field jacket” Muse was wearing. For “[his] safety,” Officer Davenport “patted [Muse] down.”

As Officer Davenport “placed both hands and went down both sides of the jacket,” he felt a

bulge of “metal material” on the left side. “Simultaneously, [Officer Davenport’s] right hand

was on the other side pocket, and immediately, without manipulation of anything, [he] felt a

cylindrical hard object, which [he] identified to be a hypodermic needle.” Officer Davenport

looked inside Muse’s left pocket and saw that the “metal” object was an empty “Coke can.” He

then asked Muse if he was diabetic. Muse replied that he was not.

       Subsequently, Officer Davenport “went inside and retrieved the [syringe]” which he

believed to be “illegal.” Davenport noticed that there was liquid inside the hypodermic needle.

Because he believed the liquid was heroin, he placed Muse under arrest and conducted a full

search of Muse’s person incident to that arrest. Davenport found a pill bottle containing eight

aluminum packets of an “off-white rock substance,” which he believed to be cocaine, as well as

$347 in currency.

       The trial court denied Muse’s motion to suppress, finding, in relevant part:

               I don’t think any one factor is enough to get to the pat-down, but
               the cases say that you can look at the totality of the circumstances.
               And I believe that under the totality of the circumstances that
               [Officer Davenport] testified to, the Terry stop was appropriate. It
               was lawful.

               The driving, the circling the block, certainly is consistent with Mr.
               Muse’s testimony that he was looking for a particular place. He
                                                -5-
               may not have known exactly where it was and so forth. Yet given
               the nature of the neighborhood that Officer Davenport was familiar
               with, being the highest productive area in terms of drug arrests in
               his precinct, it was consistent with unusual or suspicious behavior
               from his experience, something that merited further observation.

For these same reasons – specifically, the nature of the place, Muse’s hesitant and nervous

behavior, his confused and inconsistent responses, as well as his overall demeanor - we find that

Officer Davenport possessed knowledge of objective facts sufficient to give him reasonable

suspicion to stop Muse and investigate his actions. See Andrews v. Commonwealth, 37
Va. App. 479, 491, 559 S.E.2d 401, 407 (2002) (internal quotations omitted) (noting that in

determining whether an officer possessed reasonable suspicion to justify an investigatory stop

and pat-down search, “[t]he officer is . . . entitled to view the circumstances confronting him in

light of his training and experience, and he may consider any suspicious conduct of the suspected

person” and “the determination of reasonable suspicion must be based on commonsense

judgments and inferences about human behavior”).

       Nevertheless, as indicated above, “[t]o conduct a pat-down search during a Terry stop, an

officer must have reasonable, articulable suspicion that the individual might be armed and

dangerous, in addition to the reasonable suspicion of criminal behavior.” Walker, 42 Va. App. at

791, 595 S.E.2d at 35. “The circumstances that a court can consider when determining whether

an officer had reasonable suspicion include the nature of the area in which the stop occurred, the

time of day, the conduct and demeanor of the suspect, and the type of offense that the officer was

investigating.” Id. at 791-92, 595 S.E.2d at 35. Considering these factors, we find Officer

Davenport likewise had a reasonable, articulable suspicion that Muse was armed and dangerous.

       As the trial court noted,

               When Mr. Muse got out of the car, I think the officer was within
               his rights to ask, can I talk to you, and that conversation was
               consensual conversation. And I think further circumstances
               appeared in that conversation, which gave Officer Davenport
                                                -6-
               pause, gave him a reason to believe that Mr. Muse was nervous.
               His nervousness . . . made Officer Davenport nervous and
               concerned for his own safety, that in connection with the bulge that
               he observed in the coat Mr. Muse was wearing.

               But I think even without the bulge, the pat-down would have been
               appropriate at that point, given the coat that Mr. Muse was
               wearing, which he’s wearing here today in court. But with the
               bulge, I think it was appropriate to do the search for his safety.

Based upon these circumstances – in particular, the nature of the area (“the most productive

open-air drug market”), the nature of Muse’s clothing (the Army jacket), the “distinct bulge” in

Muse’s jacket, and Muse’s hesitant and nervous behavior - we find Officer Davenport, a trained

police officer, had sufficient objective facts before him to justify the pat-down search of Muse.

Cf. James v. Commonwealth, 22 Va. App. 740, 745-46, 473 S.E.2d 90, 92 (1996) (finding

officer justified in conducting a pat-down search for weapons based on a passenger’s “jittery”

behavior, nervousness, and failure to keep his hands where they could be seen); Walker, 42
Va. App. at 792, 595 S.E.2d at 35 (finding officer justified in conducting a pat-down search for

weapons based upon appellant’s presence in a known drug area at 11:00 at night, as well as

appellant’s behavior of attempting to hide an item in someone else’s pocket when the officer

approached, and refusing to remove his hand from his own pocket when ordered to by the

officer); Mayo, 361 F.3d at 807-08.

       Furthermore, contrary to Muse’s contention on appeal, it is of no moment that Officer

Davenport patted down both of Muse’s pockets – the left with the bulge, as well as the right,

which had no noticeable bulge. As Muse recognizes, protective frisks are justified for the

purposes of the protection of police and others nearby, and they “must therefore be confined in

scope to an intrusion reasonably designed to discover guns, knives, clubs, or other hidden

instruments for the assault of the police officer.” Terry, 392 U.S. at 29-30. Officer Davenport’s

“simultaneous” pat down of Muse’s outer clothing was properly within this scope. Id. at 30


                                               -7-
(recognizing that, under the appropriate circumstances, an officer “is entitled for the protection

of himself and others in the area to conduct a carefully limited search of the outer clothing of

such persons in an attempt to discover weapons which might be used to assault him” (emphasis

added)); see also Adams, 407 U.S. at 146 (“The purpose of this limited search is not to discover

evidence of crime, but to allow the officer to pursue his investigation without fear of violence.”).

          Accordingly, because we find that the stop and pat-down search were based upon

reasonable suspicion, we hold that the trial court did not err in denying Muse’s motion to

suppress.

          Furthermore, we find no merit in Muse’s final contention that the evidence was

insufficient to support his conviction for possession of cocaine with intent to distribute. It is well

settled that

                 [o]n appeal, we review the evidence in the light most favorable to
                 the Commonwealth, granting to it all reasonable inferences fairly
                 deducible therefrom. The judgment of a trial court sitting without
                 a jury is entitled to the same weight as a jury verdict and will not
                 be set aside unless it appears from the evidence that the judgment
                 is plainly wrong or without evidence to support it.

Martin v. Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987) (citing Code

§ 8.01-680). Moreover, the “credibility of a witness, the weight accorded the testimony, and the

inferences to be drawn from proven facts are matters solely for the fact finder’s determination.”

Crawley v. Commonwealth, 29 Va. App. 372, 375, 512 S.E.2d 169, 170 (1999) (emphasis

added).

          During Muse’s trial, Officer Davenport testified that, upon searching Muse incident to

arrest, he found a pill bottle in Muse’s pants pocket. The pill bottle contained eight, individually

wrapped, aluminum packets of “an off-white rock believed to be crack cocaine.” The substance

was later determined to be 1.284 grams of cocaine. Officer Davenport also recovered $347 in

currency from Muse – four $50 bills, six $20 bills, one $10 bill, three $5 bills and two $1 bills.
                                                 -8-
       Perhaps more significantly, Davenport stated that after he read Muse his Miranda rights

and Muse waived those rights, he asked Muse if he used cocaine. Muse replied that he did not

use cocaine, but that he used heroin. When Officer Davenport asked Muse why he had the

cocaine, Muse stated that he “used cocaine in exchange for rides.”3

       After being “qualified as an expert witness in the City of Richmond as to drug

distribution,” Sergeant David Selander testified that crack cocaine cannot be ingested by use of a

syringe. He further stated that crack cocaine is typically packaged for sale in “individual

packages of small rocks,” which range in price “from 15 to 20 dollars.” Although

“infrequently,” he testified that he had observed crack cocaine packaged for sale in aluminum

foil. Finally, Sergeant Selander testified that the amount of crack cocaine found on Muse’s

person was inconsistent with personal use.

       “Because direct proof of intent [to distribute drugs] is often impossible, it must be shown

by circumstantial evidence.” Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d 156,

165 (1988). “Circumstantial evidence is as competent and is entitled to as much weight as direct

evidence, provided it is sufficiently convincing to exclude every reasonable hypothesis except

that of guilt.” Coleman v. Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983).

However, “[t]he Commonwealth need only exclude reasonable hypotheses of innocence that

flow from the evidence, not those that spring from the imagination of the defendant.” Hamilton

v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29 (1993). Thus, we must determine

“not whether there is some evidence to support” the appellant’s hypothesis of innocence, but,

rather, “whether a reasonable [fact finder], upon consideration of all the evidence, could have

rejected [appellant’s] theories in his defense and found him guilty of [the charged crime] beyond


       3
         During the hearing on Muse’s pretrial motion to suppress, Officer Davenport testified
that Muse also told him he would exchange the cocaine for heroin. However, that evidence was
not incorporated for purposes of Muse’s trial.
                                               -9-
a reasonable doubt.” Commonwealth v. Hudson, 265 Va. 505, 513, 578 S.E.2d 781, 785 (2003)

(internal quotations omitted). Whether an alternate hypothesis of innocence is reasonable is a

question of fact and is binding on appeal unless plainly wrong. Archer v. Commonwealth, 26
Va. App. 1, 12-13, 492 S.E.2d 826, 832 (1997).

       Viewed in its totality, we find that the evidence here clearly supported the trial court’s

determination that Muse possessed the crack cocaine with the intent to distribute it. See Hudson,
265 Va. at 514, 578 S.E.2d at 786 (“[C]ircumstantial evidence is not viewed in isolation.”).

Indeed, factors that may support a theory that a defendant intended to distribute illegal drugs in

his possession include the “[p]ossession of a quantity [of drugs] greater than that ordinarily

possessed for one’s personal use,” Iglesias v. Commonwealth, 7 Va. App. 93, 110, 372 S.E.2d
170, 180 (1988) (en banc), “[t]he method of packaging of the controlled substance,” Servis, 6
Va. App. at 524, 371 S.E.2d at 165, the quantity and denomination of the cash possessed, see

Emerson v. Commonwealth, ___ Va. App. ___, ___ S.E.2d ___ (June 8, 2004); Welshman v.

Commonwealth, 28 Va. App. 20, 37, 502 S.E.2d 122, 130 (1998), “the absence of any

paraphernalia suggestive of personal use,” Welshman, 28 Va. App. at 37, 502 S.E.2d at 130, and

the presence of “equipment related to drug distribution.” McCain v. Commonwealth, 261 Va.
483, 493, 545 S.E.2d 541, 547 (2001).

       Considering these factors, in conjunction with Muse’s statement that he “used cocaine in

exchange for rides,” we decline Muse’s invitation to reweigh the evidence on appeal, and find

that the trial court properly found the evidence presented by the Commonwealth was sufficient to

support his conviction for possession of cocaine with intent to distribute.

       We, thus, affirm the trial court’s judgment.

                                                                                          Affirmed.




                                               - 10 -
Elder, J., dissenting:

        I would hold Officer Davenport lacked reasonable suspicion to believe appellant was

engaged in criminal activity and, thus, that the weapons frisk was unreasonable. Because I

believe the officer found the cocaine in a search incident to appellant’s arrest for possession of

items the officer found during the illegal frisk, I would hold the discovery of the cocaine was

tainted by the illegal frisk and should have been suppressed. Thus, I would reverse appellant’s

conviction without reaching the sufficiency issue and dismiss the indictment.

        In order to conduct a pat-down weapons frisk, an officer must (1) rightly be in the

presence of the party frisked so as to be endangered if the person is armed, see 4 Wayne R.

LaFave, Search and Seizure § 9.5(a), at 246 (3d ed. 1996), and (2) have reasonable suspicion that

the person may, in fact, be armed and dangerous, see, e.g., Phillips v. Commonwealth, 17
Va. App. 27, 30, 434 S.E.2d 918, 920 (1993). The requirement that an officer be rightly in the

presence of the person frisked means that the officer must have a duty to be in the person’s

presence, such as to conduct an investigatory stop. See 4 LaFave, supra, § 9.5(a), at 247 (citing

Terry v. Ohio, 392 U.S. 1, 32-33, 88 S. Ct. 1868, 1885-86, 20 L. Ed. 2d 889 (1968) (Harlan, J.,

concurring)). “[A] frisk for self-protection cannot be undertaken when the officer has

unnecessarily put himself in a position of danger by not avoiding the individual in question.” Id.

        As the trial court found, the encounter was consensual when it began but became a

seizure when Officer Davenport conducted a pat-down search of appellant for weapons. “While

being frisked, no reasonable person would feel free to walk away.” Toliver v. Commonwealth,

23 Va. App. 34, 36, 473 S.E.2d 722, 724 (1996). Because appellant did not consent to be

frisked, the Fourth Amendment required that Officer Davenport have “a ‘reasonable suspicion

supported by articulable facts [both (1)] that criminal activity “may be afoot,”’” United States v.

Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585, 104 L. Ed. 2d 1 (1989), and (2) that appellant

                                               - 11 -
was armed and dangerous, see, e.g., Adams v. Williams, 407 U.S. 143, 146, 92 S. Ct. 1921,

1923, 32 L. Ed. 2d 612 (1972) (noting that officer may frisk suspect for weapons during Terry

stop only if officer also “has reason to believe that the suspect is armed and dangerous”). See

United States v. Burton, 228 F.3d 524, 528 (4th Cir. 2000) (holding that frisk during consensual

encounter in which suspect refused to answer officer’s questions or to comply with police

request to remove hand from pocket was illegal because officer who thinks suspect might be

armed “must [also] have reasonable suspicion supported by articulable facts that criminal activity

may be afoot” in order to justify weapons frisk).

       Reasonable suspicion is “something more than an ‘inchoate and unparticularized

suspicion or “hunch.”’” Sokolow, 490 U.S. at 7, 109 S. Ct. at 1585 (quoting Terry, 392 U.S. at

27, 88 S. Ct. at 1883). “[I]t is the government’s burden to articulate facts sufficient to support

reasonable suspicion” under a totality-of-the-circumstances test. Burton, 228 F.3d at 527-28.

Circumstances “relevant in [this] analysis include characteristics of the area surrounding the

stop, the time of the stop, the specific conduct of the suspect individual, the character of the

offense under suspicion, and the unique perspective of a police officer trained and experienced in

the detection of crime.” Christian v. Commonwealth, 33 Va. App. 704, 714, 536 S.E.2d 477,

482 (2000) (en banc) (footnote omitted). “Although the nature of the totality of the

circumstances test makes it possible for individually innocuous factors to add up to reasonable

suspicion, it is ‘impossible for a combination of wholly innocent factors to combine into a

suspicious conglomeration unless there are concrete reasons for such an interpretation.’” United

States v. Wood, 106 F.3d 942, 948 (10th Cir. 1997) (quoting Karnes v. Skrutski, 62 F.3d 485,

496 (3d Cir. 1995)).

               [I]t is for the police to articulate the facts and what their experience
               reveals as to those facts. Such generalities as “he didn’t look
               right” will not suffice; like Officer McFadden in Terry, the officer
               must relate what he has observed, and, when appropriate, indicate
                                                - 12 -
                 why his knowledge of the crime problem and the habits of the
                 residents on his beat or of the practices of those planning or
                 engaging in certain forms of criminal conduct gives special
                 significance to what he observed.

4 LaFave, supra, § 9.4(a), at 141-42 (footnote omitted) (citing United States v. Cortez, 449 U.S.
411, 417-18, 101 S. Ct. 690, 695, 697, 66 L. Ed. 2d 621 (1981) (observing border patrol agents

explained “inferences and deductions [they properly made] that might well [have] elude[d] an

untrained person” such that “a particularized and objective basis” for the Terry stop was

established); People v. LoCicero, 556 N.W.2d 498, 502 (Mich. 1996) (holding reasonable

suspicion not established by “the bald assertion by an officer that the situation looked like a drug

transaction” because he “did not explain how his previous training and experience led to this

conclusion”)).

       When a police officer lacks the reasonable articulable suspicion necessary to detain an

individual, that individual has a “right to go about his business or to stay put and remain silent in

the face of police questioning.” Illinois v. Wardlow, 528 U.S. 119, 125, 120 S. Ct. 673, 676, 145
L. Ed. 2d 570 (2000). An individual’s “refusal to cooperate, without more, does not furnish the

minimal level of objective justification needed for detention or seizure.” Florida v. Bostick, 501
U.S. 429, 437, 111 S. Ct. 2382, 2387, 115 L. Ed. 2d 389 (1991); see also United States v.

Flowers, 912 F.2d 707, 712 (4th Cir. 1990) (noting that a defendant has “the right to refuse to

speak with . . . officers, who in turn possess no right to detain citizens who decline to talk or

otherwise identify themselves”).

       Here, I would hold the evidence was insufficient to provide Officer Davenport with

reasonable suspicion to believe that appellant was engaged in criminal activity and, additionally,

that he was armed and dangerous. Although the area was known as an open-air drug market, the

encounter occurred in broad daylight. The officers had not received a tip of any sort involving

appellant or the driver or any other occupant of the car in which appellant was riding. The
                                                - 13 -
officers first noticed the car when it slowly circled the block in this high-crime neighborhood and

pulled over once briefly before pulling back into traffic and pulling around the next corner before

parking on the side of the street.4 Officer Davenport thought this driving warranted further

observation of the vehicle and had a hunch that its occupants might be involved in criminal

activity. However, driving in this manner in a high-crime area, standing alone, was insufficient

to provide reasonable suspicion for a Terry stop, and Officer Davenport made no claim to the

contrary. Compare Terry, 392 U.S. at 6, 22-23, 88 S. Ct. at 1872, 1880-81 (holding officer who

believed two men were “‘casing a job, a stick-up’” and might have a gun had reasonable

suspicion to believe criminal activity might be afoot after, inter alia, watching Terry and his

companion walk separately past a store window and back, peer inside while passing, make such

trips “five or six times apiece” over a period of ten to twelve minutes, and confer with each other

on the corner between trips), and State v. Gopher, 631 P.2d 293, 294 (Mont. 1981) (holding slow

driving can be a factor which, with other information, is sufficient to establish reasonable

suspicion, such as where vehicle was seen driving slowly past scene of suspected burglary,

exhibiting “‘an unusual curiosity’” in the crime site, and officer specifically articulated, based on

his experience, that it was not uncommon for burglars to return to the scene of a crime after first

breaking a window to see if the burglary was likely to be discovered), with State v. Gilder, 985
P.2d 147, 149 (Mont. 1999) (holding only evidence presented “was that Gilder was ‘driving okay

except . . . slowly,’ and that he made a right turn, then a left turn, then another left turn, then



        4
          Officer Davenport testified that “[w]e started making a very slow circle of this one
block” on 28th and 29th Streets, and “[w]e made it probably one time” “around the block.”
(Emphasis added). The vehicle in which appellant was riding started on 29th Street, “pulled
over” “at the initial, the first right turn,” “entered back into the lane of travel and then circled
here, and then made almost one complete circle” before “pull[ing] over again.” (Emphasis
added). Thus, contrary to the majority’s view that the vehicle circled the block twice, I believe
the only fair reading of the evidence, viewed in the light most favorable to the Commonwealth, is
that the vehicle circled the block only once.
                                                   - 14 -
another right turn, before [the deputy] initiated the stop” and that “[t]hese facts alone do not

demonstrate sufficient objective data from which an experienced officer can make inferences of

criminal wrongdoing”). Davenport did not see appellant or any other occupant of the car engage

in any furtive movements, hand gestures or other motions that might indicate the buying, selling,

possessing or hiding of drugs or any other crime. When appellant exited the vehicle, he made no

effort to avoid Officer Davenport and, in fact, walked in the direction of the marked police

vehicle.

       I recognize Officer Davenport did not violate the Fourth Amendment by attempting to

engage appellant in a consensual encounter, but I would hold the circumstances of that encounter

were insufficient to elevate Davenport’s inchoate hunch that appellant might be engaged in

criminal activity into the reasonable suspicion required for a Terry stop. Although appellant

initially agreed to the encounter, it occurred on a public street, and appellant was under no

obligation to give Officer Davenport his correct name or birth date or any name or birth date at

all. Assuming without deciding that appellant’s extreme nervousness, coupled with the bulge in

his coat pocket, might have been sufficient to give Officer Davenport reasonable suspicion to

believe appellant might be armed, it did not provide reasonable suspicion to believe appellant

was engaged in criminal activity, which was a prerequisite to Davenport’s frisk of appellant for

weapons. Compare Burton, 228 F.3d at 528-29 (where officer encountered individual at

telephone booth with hand in pocket and individual “refuse[d] to talk with the policemen and to

remove his hand from his pocket,” evidence was insufficient to establish reasonable suspicion for

detention and frisk “merely because [officer felt] uneasy about his safety”), with United States v.

Mayo, 361 F.3d 802, 803, 805-08 (4th Cir. 2004) (where (1) officers encountered individual in

high crime area; (2) individual immediately put hand in pocket, which appeared heavy, engaged

in physically evasive and “unusually nervous behavior” “when the officers confronted [him]”;

                                                - 15 -
and (3) “officers . . . asserted that they had reasonable suspicion supported by articulable facts

that Mayo was possessing a concealed weapon” in violation of Virginia law making it unlawful

to carry a concealed weapon without a permit, holding evidence was sufficient as a matter of law

to establish reasonable suspicion both that criminal activity was afoot and that individual was

armed and dangerous and distinguishing Burton on ground that officers in Burton “conceded that

they had no ‘indication that [the defendant] was at the time engaging in any illegal activity’”).

       Officer Davenport implicitly conceded his own belief that he lacked reasonable suspicion

for the detention, indicating that he considered appellant “free to leave” even after he conducted

the initial weapons frisk and determined that the bulge in appellant’s pocket was a soda can

rather than a weapon. Davenport said appellant’s custodial status changed only after Davenport

felt the syringe in appellant’s pocket and appellant admitted he was not a diabetic. Although

Officer Davenport’s subjective beliefs are not controlling, see Whren v. United States, 517 U.S.
806, 812-13, 116 S. Ct. 1769, 1774, 135 L. Ed. 2d 89 (1996), the Commonwealth bore the

burden of articulating and proving the existence of reasonable suspicion under the facts as

viewed by a reasonable police officer, and I agree with Officer Davenport’s assessment that he

lacked the necessary reasonable suspicion under the facts of this case. Appellant’s actions in a

high-crime neighborhood were suspicious, but they did not provide reasonable suspicion to

believe appellant was engaged in criminal activity, even when accompanied by appellant’s

having likely given Officer Davenport an incorrect name, age or birth date and incorrect

information about why he was in the area. Appellant was on a public street and had not been

observed engaging in any behavior providing reasonable suspicion to believe he was involved in

criminal activity, and, thus, he was under no duty either to answer Officer Davenport’s questions

or to give correct answers to those questions. Appellant’s statement that he was in the

neighborhood to visit someone at a particular house, even if incorrect or intentionally false, was

                                               - 16 -
insufficient to provide Officer Davenport with reasonable suspicion to believe he was present to

engage in a narcotics transaction or some other criminal activity. “In the absence of reasonable

suspicion, [Officer Davenport’s] alternative was ‘to avoid a person he considers dangerous.’”

Burton, 228 F.3d at 528 (quoting Terry, 392 U.S. at 32, 88 S. Ct. at 1886 (Harlan, J.,

concurring)).

       For these reasons, I would hold the frisk violated the Fourth Amendment. Because I

believe Officer Davenport found the cocaine in a search incident to appellant’s arrest for

possession of items the officer found during the illegal frisk, I would hold the discovery of the

cocaine was tainted by the illegal frisk and should have been suppressed. See Wong Sun v.

United States, 371 U.S. 471, 484-86, 83 S. Ct. 407, 415-17, 9 L. Ed. 2d 441 (1963). Thus, I

respectfully dissent.




                                               - 17 -